997 A.2d 779 (2010)
415 Md. 21
ATTORNEY GRIEVANCE COMMISSION OF MARYLAND, Petitioner
v.
Nelson B. DORSEY, Jr., Respondent.
Misc. Docket AG No. 1, September Term 2010.
Court of Appeals of Maryland.
June 28, 2010.

ORDER
Upon review and consideration of the Joint Petition for Indefinite Suspension filed herein, it is this 28th day of June, 2010,
ORDERED, by the Court of Appeals of Maryland, that Nelson B. Dorsey, Jr., be, and he is hereby, indefinitely suspended by consent from the practice of law in the State of Maryland; and it is further
ORDERED, that the Clerk of this Court shall strike the name of Nelson B. Dorsey, Jr., from the register of attorneys, and pursuant to Maryland Rule 16-713, shall *780 certify that fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State.
/s/ Glenn T. Harrell, Jr.,
JUDGE